     Case: 4:20-cv-01674-SRC Doc. #: 13 Filed: 12/16/20 Page: 1 of 2 PageID #: 92




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

FEDERAL TRADE COMMISSION,                   )
                                            )
         Plaintiff,                         )
                                            )
v.                                          )      Case No. 4:20-cv-01674
                                            )
MIDWEST RECOVERY SYSTEMS,                   )
LLC., et al.,                               )
                                            )
         Defendants.                        )

                                 ENTRY OF APPEARANCE

         COMES NOW Brett B. Caban and AEGIS Law and hereby enter their appearance on

behalf of the Defendants, Midwest Recovery Systems, LLC and Brandon M. Tumber.

                                            Respectfully Submitted,
                                            AEGIS Law



                                     By:            /s/ Brett B. Caban______________
                                            Brett B. Caban         Mo. Bar No. 59022
                                            601 South Lindbergh Blvd., Second Floor
                                            St. Louis, Missouri 63131
                                            Telephone: (314) 454-9100
                                            Facsimile: (314) 454-9110
                                            E-mail: bcaban@aegislaw.com
                                            Attorneys for Defendants, Midwest Recovery
                                            Systems, LLC and Brandon M. Tumber




               Federal Trade Commission v. Midwest Recovery Systems, LLC., et al.
                                   Case No. 4:20-cv-01674
                                          Page 1 of 2
  Case: 4:20-cv-01674-SRC Doc. #: 13 Filed: 12/16/20 Page: 2 of 2 PageID #: 93




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Entry of Appearance was
served via ECF/CM on this 16th day of December 2020 to:

Daniel Dwyer
Christopher Leach
Katherine White
Federal Trade Commission
600 Pennsylvania Avenue NW
Washington, DC 20580
ddwyer@ftc.gov
cleach@ftc.gov
kwhite@ftc.gov


                                                  /s/ Brett B. Caban________________




            Federal Trade Commission v. Midwest Recovery Systems, LLC., et al.
                                Case No. 4:20-cv-01674
                                       Page 2 of 2
